Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 23, 2015

The Court of Appeals hereby passes the following order:

A16A0433. JAMES FOSSELMAN v. THE STATE .

      In 2008, a jury convicted James Fosselman of aggravated sexual battery, child
molestation and sexual battery. We affirmed his convictions and sentences on direct
appeal after the trial court denied his motion for new trial. Fosselman v. State, 306
Ga. App. 84 (701 SE2d 559) (2010). Fosselman later filed an extraordinary motion
for a new trial, which the trial court denied on June 4, 2015. Fosselman then filed a
notice of appeal to this Court. We lack jurisdiction.
      An order denying an extraordinary motion for a new trial must be appealed by
application for discretionary appeal. OCGA § 5-6-35 (a) (7); Balkcom v. State, 227
Ga. App. 327, 329 (489 SE2d 129) (1997). Thus, Fosselman is not entitled to a direct
appeal from the order he challenges, and this direct appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office,
                                                      11/23/2015
                                       Atlanta,____________________
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.